TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00023-CV


                                  L. A. and T. A., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 298,086-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellants L. A. and T. A. filed their notice of appeal on January 7, 2020. The

appellate record was complete January 17, 2020, making appellants’ brief due February 6, 2020.

On February 5, 2020, counsel for appellants filed a motion for extension of time to file

appellants’ brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Natalie N. Fowler to file

appellants’ brief no later than February 26, 2020. If the brief is not filed by that date, counsel

may be required to show cause why she should not be held in contempt of court.

               It is ordered on February 11, 2020.


Before Chief Justice Rose, Justices Baker and Triana